Citation Nr: 0212725	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Whether VA garnishment and continued garnishment of the 
veteran's VA compensation benefits pursuant to a state-court 
support order was proper.  

2.  Whether VA has overwitheld VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA), Regional 
Office (RO), which determined that continued garnishment of 
VA compensation benefits to satisfy his debt, instituted 
pursuant to a garnishment Order from the Ninth Judicial 
Circuit Court of Orange County, Florida, received in August 
1997, was proper.  

The veteran was afforded an RO hearing in June 2001.  He was 
also afforded a hearing before the undersigned member of the 
Board in December 2001.  A transcript of each of the hearings 
has been associated with the claims folder.  


FINDINGS OF FACT

1.  An Income Deduction Order of the Ninth Judicial Circuit 
Court in Orange County, Florida, was received by VA.  The 
Order mandates that VA garnish 60 percent of the veteran's VA 
compensation benefits until further Order from the Court.  

2.  There is no further Order from the Ninth Judicial Circuit 
Court in Orange County, Florida, of record.  

3.  There is no competent evidence that the garnishment Order 
has been terminated, amended, superceded, or satisfied.  




CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue as to 
whether garnishment and continued garnishment of VA 
compensation benefits pursuant to a valid state-court support 
order is proper.  VA compensation benefits have not been 
overwithheld.  42 U.S.C.A. § 659(a); 5 C.F.R. §§ 581.103, 
581.402; VAOPGCPREC 4-97.    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On April 23, 1997, the Circuit Court of the Ninth Judicial 
Circuit, in the County of Orange, State of Florida, entered a 
Judgment of Dissolution of Marriage.  In association 
therewith, a Supplemental Income Deduction Order was entered, 
also in April 1997.  The Deduction Order mandates that VA 
garnish 60 percent of the veteran's VA compensation benefits 
toward arrearages in accordance with the Order of the Court 
entered on April 23, 1997.  The Deduction Order notes that 
income deduction would continue until further Order of the 
Court.  

In October 1997, the RO informed the veteran that a portion 
of his VA compensation benefits were being withheld in 
accordance with the April 1997 garnishment Order.  In a 
subsequent letter dated in October 1997, the RO advised the 
veteran that if the Court Order of record had been amended, 
superseded, or set aside, he should notify VA.  

In December 1997, the veteran requested a reduction in the 
amount of benefits being garnished.  

By letter dated in January 1998, the RO advised that he had 
been awarded a 100 percent disability rating based on a total 
disability rating.  The letter notes that the garnishment 
continued at a rate of 60 percent.  The RO stated that as of 
the effective date of the 100 percent rating, there was a 
corresponding increase in the dollar amount garnished, as he 
had waived all of his military retirement in order to receive 
compensation based on individual unemployability or at a rate 
of 100 percent.  

In correspondence received in February 1998, the veteran 
asserted that he had not waived all of his military 
retirement pay, but only that portion that he was receiving 
in VA disability benefits in the amount of $1,694.  He 
indicated that Defense Finance and Accounting Service (DFAS) 
garnished the remaining portion and that therefore, his 
benefits were effectively being garnished twice.  

In May 1999, the veteran submitted a claim for termination of 
garnishment.  In support of his claim, he submitted an 
excerpt from an opinion on an Appeal from an Order of the 
Supreme Court of Oneida County, in the State of New York, 
dated in March 1998.  In that case, the New York Supreme 
Court essentially held that VA disability benefits were 
separate and distinct from pension, and that his VA 
disability benefits were not subject to equitable 
distribution.  

By letter dated in September 1999, the RO notified the 
veteran that his request to stop benefit withholding was 
denied.  The letter notes the findings of the Region 
Counsel's review to the effect that the Court Order from the 
State of New York was not binding in another state and that 
VA had not been a party to the Order in that case and that 
there had been no determination that the veteran's benefits 
had been improperly garnished by VA.  

By letter dated in June 2000, the Clerk of the Circuit Court 
in Orange County, Florida, stated that the veteran had paid 
off the alimony arrearage and had overpaid alimony as of June 
2000.  

In an August 2000 letter, the RO notified the veteran that a 
notice from the Obligee or an Order of the Court was 
necessary before a reduction in the amount of benefits 
withheld could be implemented.  

At a hearing before a hearing officer at the RO in June 2001, 
the veteran testified that he submitted a proposed amended 
income deduction order entered to discontinue garnishment of 
his VA compensation benefits.  Transcript at 2 (June 2001).  
He stated that the Judge refused to sign the amended 
deduction order.  Id at 3.  He testified that he submitted 
another proposed amended income deduction order and that it 
was pending before the court.  Id.  He stated that pursuant 
to the Court Order his former wife was required to notify VA 
when the debt had been satisfied.  Id. at 4.  

In a July 2001 Memo from VA office of regional counsel, the 
attorney stated that there was no evidence showing a 
subsequent receipt by the VA of a notice by the obligee or an 
order of the court stopping withholding.  

Criteria and Analysis

In January 1997, the General Counsel issued VAOPGCPREC 4-97, 
concluding that the Board does not have jurisdiction to 
review VA regional office decisions made for purposes of 
responding to state-issued legal process for garnishment 
pursuant to the procedures of 42 U.S.C. § 659(a) and 
implementing regulations and generally lacks authority over 
challenges to continuing garnishments, insofar as such 
challenges involve issues as to the validity or 
interpretation of state-issued legal process.  In the event 
that a claim relating to VA garnishment does not challenge 
the validity or interpretation of state-issued legal process, 
but challenges VA action which is not subject to resolution 
in state garnishment proceedings, the regional office of 
jurisdiction and the Board may entertain the claim.

Title 38, U. S. Code, states that the Board "shall be bound 
in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department." 38 U.S.C.A. § 
7104(c) (West 1991).

Pursuant to 38 U.S.C. A. § 5305, the veteran has waived his 
entitlement to receive military retired pay to which he may 
be entitled in order to receive the full amount of disability 
compensation payable to the veteran by VA.  Under 42 U.S.C. 
§§ 659(a) and 662(f)(2), the amount of VA compensation paid 
in lieu of military retired pay is, with certain limitations, 
subject to garnishment for purposes of satisfying a veteran's 
alimony obligations.  

The applicable provisions of 42 U.S.C. § 659(a) and 5 C.F.R. 
§ 581.301 authorize Federal agencies to garnish Federal 
payments only pursuant to proper "legal process" brought to 
enforce a support obligation.  The term "legal process" is 
defined by statute and regulation to mean "any writ, order, 
summons, or other similar process in the nature of 
garnishment" which is issued by a court of competent 
jurisdiction or an authorized official pursuant to the order 
of such court or state or local law and which "is directed 
to, and the purpose of which is to compel, a governmental 
entity, which holds moneys which are otherwise payable to an 
individual, to make a payment from such moneys to another 
party in order to satisfy a legal obligation of such 
individual to provide child support or make alimony 
payments."  42 U.S.C. § 662(e); see also 5 C.F.R. § 
581.102(f).  Garnishment is a statutory remedy governed by 
state law, Millard v. United States, 916 F.2d 1, 3 (Fed. Cir. 
1990), cert. denied, 500 U.S. 916 (1991), and compliance with 
state-law requirements governing petitioning for a writ of 
garnishment or similar process and bringing the garnishee 
before the court is generally required before a garnishment 
may be made effective.  6 Am. Jur. 2d Attachment and 
Garnishment §§ 330, 332, 335 (1963).  Section 659 of title 
42, United States Code, does not provide independent 
authority for garnishment of Federal compensation or benefits 
or Federal-court jurisdiction over garnishment matters, but 
merely makes the United States subject to state garnishment 
orders to the same extent as private persons.  See Diaz v. 
Diaz, 568 F.2d 1061, 1063 (4th Cir. 1977); Wilhelm v. United 
States Dep't of Air Force, Accounting and Finance Ctr., 418 
F. Supp. 162, 164 (S.D. Tex. 1976).  Accordingly, section 659 
permits garnishment of VA compensation paid in lieu of 
military retired pay only where VA has received a garnishment 
order or similar legal process issued by a state court or an 
authorized official directing VA to withhold such payments 
for purposes of enforcing a support obligation.

The claims file in the instant case contains a garnishment 
order from the Circuit Court in Orange County Florida, in 
association with a final judgment of divorce.  The Order 
constitutes "legal process" for purposes of 42 U.S.C. § 659 
because it was directed to VA and was issued for the purpose 
of compelling VA to withhold payments to the veteran and make 
payments to the former spouse.  There is no evidence of 
record that the Order was superceded or amended, and there 
was no notification from the Obligee that the debt had been 
satisfied.  Accordingly, garnishment and continued 
garnishment by VA was not only proper, but required by law.  

Pursuant to 38 U.S.C. § 7104(a), the Board has jurisdiction 
to review "[a]ll questions in a matter which under section 
511(a) of this title is subject to decision by the 
Secretary."  Section 511(a) authorizes the Secretary to 
"decide all questions of law and fact necessary to a 
decision by the Secretary under a law that affects the 
provision of benefits by the Secretary to veterans or the 
dependents or survivors of veterans."  See also 38 C.F.R. §  
20.101(a) (Board's jurisdiction extends to review of all 
decisions "under a law that affects the provision of 
benefits by the Secretary to veterans or their dependents or 
survivors.").  Thus, the Board's appellate jurisdiction is 
generally coextensive with the Secretary's authority under 38 
U.S.C. § 511(a) to render initial decisions.

Pursuant to the plain language of section 511(a), the 
Secretary's decisional authority is not limited to questions 
based on provisions of title 38, United States Code, 
conferring entitlement to benefits, but encompasses questions 
based on "a law that affects the provision of benefits by 
the Secretary to veterans or the dependents or survivors of 
veterans."  The history of section 511(a) indicates that 
Congress intended to provide the Secretary and the Board with 
exclusive authority to decide matters pertaining to the 
provision of VA benefits, including matters arising under a 
statute outside of title 38, United States Code, to the 
extent that such a statute affects the provision of VA 
benefits.  H.R. Rep. No. 963, 100th Cong., 2d Sess. 19-22, 27 
(1988), reprinted in 1988 U.S.C.C.A.N. 5782, 5800-04, 5809.  
Accordingly, section 511(a) authorizes the Secretary to 
decide claims "under a law that affects the provision of 
benefits by the Secretary," regardless of whether the law is 
codified in title 38, United States Code, and regardless of 
whether the law specifically provides benefits to veterans or 
is merely a law of general applicability which affects the 
provision of benefits to veterans.  We note that section 
20.101 does not purport to limit the Board's jurisdiction, 
but merely states that issues over which the Board has 
jurisdiction "include, but are not limited to" the matters 
specifically identified in the regulation.

Where garnishment of VA compensation is sought pursuant to 42 
U.S.C. §§ 659 and 662, those statutes might be viewed as laws 
"affect[ing] the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans" within 
the meaning of section 511(a), inasmuch as the garnishment 
permitted by those statutes would limit the amount of 
benefits which VA could pay to an otherwise entitled veteran.  
In our view, however, those statutes generally may not be 
construed to provide a basis for the Board's jurisdiction 
because the statutes, and the regulations implementing them, 
clearly contemplate that most matters relating to garnishment 
will be subject to the exclusive jurisdiction of the state 
courts.  As noted above, 42 U.S.C. § 659 does not create a 
Federal right to garnishment, nor create any Federal 
jurisdiction over garnishment proceedings, but merely waives 
the sovereign immunity of the United States with respect to 
garnishment proceedings.  The effect of section 659 is to 
subject Federal agencies to the jurisdiction of state courts 
in garnishment proceedings to the same extent as private 
persons.  See Loftin v. Rush, 767 F.2d 800, 809 (11th Cir. 
1985).  The agency's role is essentially that of a party to 
the garnishment proceedings, and the agency's rights and 
obligations as a party will be the same as those relating to 
private employers under state garnishment laws.  United 
States v. Morton, 467 U.S. 822, 831 (1984); Loftin, 767  F.2d 
at 809.

Pursuant to delegations of authority from Congress and the 
President, the Office of Personnel Management has issued 
regulations, at 5 C.F.R. part 581, to implement the 
garnishment provisions of 42 U.S.C. § 659.  See 42 U.S.C. § 
661; Exec. Order No. 12,105, 43 Fed. Reg. 29,465 (1978); 
Exec. Order No. 12,107, 44 Fed. Reg. 1055 (1979).  The 
Supreme Court has held that, because the regulations in part 
581 were issued pursuant to specific statutory delegation of 
authority to construe 42 U.S.C. § 659, they must be given 
controlling weight unless they are arbitrary, capricious, or 
plainly contrary to the statute.  Morton, 467 U.S. at 834.  
Section 659 and the implementing regulations narrowly define 
the agency's role with respect to garnishment.  As noted 
above, the agency is required to comply with the legal 
process unless one of the circumstances specified in 5 C.F.R. 
§ 581.305(a) is present.  Further, the agency is required to 
respond to the legal process within thirty days of service or 
such longer period as may be prescribed by state law.  42 
U.S.C. § 659(d); 5 C.F.R. § 581.303.  When the agency 
determines that it cannot comply with the legal process, it 
is required to notify the court of its objections to 
compliance with the process.  5 C.F.R. § 581.305(c).

The statutory and regulatory scheme clearly contemplates that 
challenges to the agency's decision to honor or not to honor 
legal process are generally to be resolved by the state court 
having jurisdiction over the garnishment proceedings.  The 
requirement that VA respond to the legal process within 
thirty days of service would obviously preclude the Board 
from reviewing, within the time limit for VA's response, a 
regional office decision as to whether, and to what extent, 
VA may honor legal process for garnishment.  The apparent 
purpose of requiring the agency to respond to the legal 
process within thirty days is to provide for quick and 
definite resolution of garnishment matters.  The Supreme 
Court has stated that the purpose of section 659 is to 
provide for speedy and efficacious resolution of garnishment 
matters and to simplify the task of Federal agencies in 
deciding whether to comply with garnishment orders.  Morton, 
467 U.S. at 831 n.12, 833-34.  The requirement for a prompt 
response to the legal process is thus intended to enable the 
state court to quickly and conclusively resolve the 
garnishment proceedings.  Accordingly, the statute and 
regulations clearly contemplate that the state court will 
rely upon the agency's response in determining whether 
further action is needed to enforce its legal process.

Because section 659 merely provides that a Federal agency may 
be made a party to state garnishment proceedings, but does 
not vest Federal agencies with authority over garnishment 
proceedings, it is clear that the state courts retain the 
authority to resolve all issues under state law pertaining to 
garnishment.  The agency's role is generally limited to the 
functions specified in 42 U.S.C. § 659, the implementing 
regulations, and applicable state law.  Although 5 C.F.R. § 
581.305(a) in effect requires the agency to make a number of 
determinations before complying with legal process served 
upon it, the requirement in section 581.305(c) that the 
agency inform the state court of any objections to the legal 
process clearly indicates that the agency's determinations 
will be subject to review by the court, rather than through 
any appeal to the agency or to a Federal court from the 
agency's determination.  Accordingly, review by the Board of 
VA's determinations under section 581.305(a) would be 
inconsistent with the statutory scheme governing garnishment 
of Federal payments.

State courts having jurisdiction over garnishment proceedings 
are clearly competent to address challenges to the agency's 
determinations under 5 C.F.R. part 581.  Accordingly, state 
courts have, in the context of garnishment proceedings, 
reviewed VA's determinations as to whether VA compensation 
benefits constitute moneys due or payable "based upon 
remuneration for employment" within the meaning of 42 U.S.C. 
§ 659(a).  Veterans Admin. v. Kee, 706 S.W.2d 101 (Tex. 
1986); United States v. Murray, 282 S.E.2d 372 (Ga. Ct. App. 
1981).  State statutes or procedures governing garnishment 
will ordinarily provide procedures for resolving disputes 
concerning the sums held by the garnishee which are subject 
to garnishment.  Arizona law, for example, requires a 
garnishee to file a statement specifying the amount of "non-
exempt earnings" in its possession which are subject to 
garnishment and permits a party to the proceedings to file a 
written objection to that statement and to request a hearing 
before the state court on that issue.  Ariz. Rev. Stat. Ann. 
§§ 12-1598.07, 12-1598.11, and 12-1598.16.K. (1994 & Supp. 
1995).  The availability of state procedures for challenging 
VA's determinations under 42 U.S.C. § 659 and 5 C.F.R. part 
581 further supports the conclusion that those provisions 
contemplate that VA's determinations will be subject to 
review in state court proceedings rather than by appeal to 
the agency or to the Federal courts.

For the foregoing reasons, we believe that the Board may not 
review VA's determinations made for purposes of state 
garnishment proceedings under 42 U.S.C. § 659 and the 
implementing regulations.  The statute and regulations 
clearly contemplate that garnishment matters will be governed 
by state law and procedures and that VA's role will in effect 
be limited to that of a garnishee.  Consistent with the 
statutory and regulatory scheme, when a continuing 
garnishment order has been implemented by VA, subsequent 
challenges to the order or requests for modification or 
discontinuance of the garnishment generally must be directed 
to the state court or official which issued the legal 
process, rather than to VA.  Accordingly, VA regional 
offices, as well as the Board, will generally be without 
authority to entertain claims for modification of garnishment 
implemented pursuant to legal process.

There may, however, be circumstances in which a claim 
relating to VA garnishment raises issues which are beyond the 
purview of any state proceedings.  In such circumstances, VA  
would be required to address the claim insofar as it relates 
to the provision of VA benefits.  For example, where VA 
undertakes garnishment in the absence of any state-issued 
legal process or any state garnishment proceedings, the 
veteran may lack any state remedy to compel VA to cease the 
unauthorized garnishment.  A claim for discontinuance of the 
unauthorized garnishment would not implicate any state court 
proceedings or challenge any state-issued legal process, but 
would involve issues relating to VA's statutory authority to 
undertake garnishment in the absence of such legal process.  
Because that claim would not implicate state proceedings or 
state-issued legal process, nothing in 42 U.S.C. § 659 or the 
implementing regulations would preclude a VA regional office 
or the Board from adjudicating it.  Moreover, because the 
veteran would lack any other remedy to challenge the 
garnishment, it would ordinarily be necessary for VA to 
address the claim.

Further, in the event that VA withholding pursuant to a 
garnishment order is unlawful or excessive, a veteran may 
lack a state-court remedy to recover amounts improperly 
withheld.  Although state courts have jurisdiction to order 
garnishment of VA compensation paid in lieu of retired pay, 
and to interpret and enforce their garnishment orders, such 
courts may lack authority to compel VA to pay the veteran any 
amounts improperly withheld.  Section 659 merely waives the 
Government's sovereign immunity to the extent of authorizing 
garnishment of certain Federal payments, see Rose v. Rose, 
481 U.S. 619, 635 (1987); it does not clearly authorize state 
courts to order Federal agencies to pay to a debtor any 
amounts improperly withheld.  Accordingly, where a veteran 
seeks payment from VA of amounts wrongfully withheld by VA 
for purposes of garnishment, the appropriate VA regional 
office and the Board would, in our view, have jurisdiction 
over the claim.

To the extent a claim challenges the legal process or raises 
issues requiring interpretation of the legal process, the 
claim would be within the exclusive jurisdiction of the state 
court having jurisdiction over the garnishment proceedings.  
In contrast, however, where the only issue presented is 
whether VA has erroneously withheld a veteran's benefits in 
conflict with the unambiguous direction of a state court, the 
veteran's claim for payment of the erroneously withheld 
benefits would be within the jurisdiction of the VA regional 
office and the Board.  For example, if the legal process 
clearly specifies the amount to be garnished and VA 
inadvertently withholds a greater amount, a claim for payment 
of the amount erroneously withheld would not involve issues 
of the validity or interpretation of the legal process, which 
are within the issuing court's jurisdiction, but would 
involve a challenge to VA's ministerial actions in making 
benefit payments and implementing the unambiguous garnishment 
order.  Similarly, if a state court has issued an order 
terminating a garnishment and VA has inadvertently continued 
to withhold benefit payments for garnishment purposes, a 
claim to recover the amounts improperly withheld ordinarily 
would not involve a challenge to the validity or 
interpretation of the state legal process, but would relate 
primarily to VA's payment action and implementation of an 
unambiguous state court order.  We believe such claims would 
be within the jurisdiction of the regional offices and the 
Board.

As a general matter, any claim which challenges the validity 
or interpretation of legal process issued by a state court or 
official must be resolved through appropriate state 
proceedings. 

In summary , the Board of Veterans' Appeals does not have 
jurisdiction to review VA RO decisions made for purposes of 
responding to state-issued legal process for garnishment 
pursuant to the procedures of 42 U.S.C. § 659(a) and 
implementing regulations and generally lacks authority over 
challenges to continuing garnishments, insofar as such 
challenges involve issues as to the validity or 
interpretation of state-issued legal process.  In the event 
that a claim relating to VA garnishment does not challenge 
the validity or interpretation of state-issued legal process, 
but challenges VA action which is not subject to resolution 
in state garnishment proceedings, the regional office of 
jurisdiction and the Board may entertain the claim.

In this case, the veteran has asserted two lines of attack, 
the first, an invalid garnishment, and the second, that he 
has satisfied his debt.  The first attack is dismissed, as 
the Board does not have jurisdiction.  As to the second, the 
appeal is denied.  Although a clerk has noted the payment of 
monies, there is no competent evidence that the garnishment 
Order has been terminated, amended, superceded, or satisfied.  
The veteran has been given ample opportunity to submit valid 
evidence that he has satisfied the Order of the court.  He 
has not done so.  Therefore, there is no basis upon which to 
find that VA has overwithheld.  

VCAA and assistance matters

To the extent that the veteran challenges the validity of the 
garnishment, VCAA is not applicable to title 5 of CFR or 42 
U.S.C.  

To the extent that VCAA is applicable to his claim of 
overwithholding, all duties under VCAA have been met.  The 
veteran has been informed of the laws and regulations and of 
the opinion the General Counsel.  He has testified and has 
been informed of the evidence that he needed to submit.  
Quartuccio v. Principi, __ Vet.App. __, __ No. 01-997, slip 
op. At 6-7(June 19, 2002).  VCAA has limited applicability to 
a case that is actually controlled by a state court and laws 
and regulations that are outside of Title 38 U.S.C. and 
38 C.F.R.  See Smith (Claudus) v. Gober, 14 Vet. App. 227, 
223 (2000).  



ORDER

The appeal is denied, in part, and dismissed, in part.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

